303 N.Y. 651 (1951)
New York Central Railroad Company et al., Appellants,
v.
Irving Pender, as Superintendent of Highways of the Town of Alabama, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 9, 1951.
Decided October 19, 1951
Mark N. Turner for appellants.
Albert J. Waterman and George W. Watson for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgments reversed and judgment directed in favor of plaintiffs as demanded in the complaint, without costs. We construe the words "the authority having jurisdiction", in subdivision 17 of section 14 of the Vehicle and Traffic Law, to mean public officers or bodies only and not to include railroad companies over whose tracks there are maintained bridges carrying public highways. No opinion.